        Case 1:15-cr-00095-AJN Document 2820 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                   4/20/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    15-cr-95 (AJN)
  Devante Joseph,
                                                                        ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       Pursuant to the Court’s Order dated January 24, 2020, Dkt. No. 2749, the Government

was to submit its sentencing submission by April 17, 2020. As of the date of this Order, the

Court is not in receipt of such a submission. Accordingly, the Government shall submit its

submission by April 21, 2020.

       SO ORDERED.


 Dated: April 20, 2020
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
